Citation Nr: 0104922	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-18 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral patellofemoral syndrome.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel



INTRODUCTION

The veteran had active military service from November 1992 to 
June 1997.

This matter arises from an August 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for 
bilateral patellofemoral syndrome, and assigned a 
noncompensable rating.  The case was referred to the Board of 
Veterans' Appeals (Board), and the veteran appeared for a 
videoconference hearing before the undersigned Board Member, 
sitting in Washington, D.C., in January 2000.  At that time 
the veteran submitted additional evidence in the form of 
private medical records, accompanied by a waiver of 
consideration by the agency of original jurisdiction.  The 
Board will consider these records in the decision that 
follows.


FINDING OF FACT

The veteran's bilateral patellofemoral syndrome is productive 
of mild functional loss due to pain and crepitance without 
recurrent subluxation or lateral instability.


CONCLUSION OF LAW

A 10 percent disability rating for bilateral patellofemoral 
syndrome is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5299-
5257 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the duty to 
assist the veteran has been met and that the record as it 
stands allows for an equitable determination of the veteran's 
appeal.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified 
at 38 U.S.C. § 5103A). 

The veteran was granted service connection for bilateral 
patellofemoral syndrome effective June 1997, due to injury to 
both knees during service.  A June 1995 X-ray of the left 
knee was normal without osteoarthritic changes.  A March 1996 
private medical evaluation indicated chondromalacia of both 
patellae with a torn right medial meniscus.  A Coast Guard 
Physical Evaluation Board of June 1997 found that the veteran 
had chondromalacia, bilateral patellae, with reference to 
torn meniscus.  He was medically separated from service due 
to his knee problems.

A July 1997 private medical record from the orthopedic 
physician who examined the veteran during service found that 
the veteran continued with bilateral knee pain, left worse 
than the right, with about 3 episodes of left knee 
instability reported in the previous 3 months.  The veteran 
was employed as a laborer and was on his feet approximately 8 
hours a day.  The physical examination revealed minimal 
effusions bilaterally with full range of motion bilaterally.  
There was mild patellofemoral crepitation bilaterally with 
increased anterior translation of the left compared to the 
right.  The physician reported a diagnosis of chondromalacia 
patella, bilateral knees, with left knee anterior cruciate 
ligament (ACL) insufficiency.  The veteran was recommended to 
continue use of knee braces with follow-up in four weeks.  
The physician noted that he had discussed with the veteran 
the possibility of ACL reconstruction on the left.  

The veteran was afforded a VA examination in August 1998.  He 
reported anterior, patellofemoral type pain in both knees, 
particularly with climbing stairs.  He reported that his 
kneecaps felt as if they wanted to "slip out on him."  He 
also stated that he had crepitation with climbing stairs, and 
experienced some pain, stiffness, and occasional swelling and 
giving way, and fatigability.  He reported that he did wear 
braces, and that his problem was ongoing.  The physical 
examination revealed ambulation without difficulty and 
squatting without pain or difficulty.  The veteran had 
flexion to 140 degrees and extension to zero in both knees.  
There was patellofemoral pain and tenderness and 
patellofemoral crepitation with motion.  There was no joint 
line pain and no effusions present.  Both knees were stable 
to medical and lateral anterior and posterior testing with a 
negative McMurray's test.  The examiner reported a diagnosis 
of bilateral patellofemoral syndrome.

In January 2000, the veteran appeared for a videoconference 
hearing before the undersigned Board Member sitting in 
Washington, D.C.  He testified that he has had problems with 
both knees ever since service and still ices his knees every 
night after work.  He reported pain and throbbing in both 
knees that was constant.  He reported that he was no longer 
on his feet all day long, but that he was up and down often 
in his employment.  He stated that the pain became 
progressively worse during the day, depending upon his level 
of activity.  He also testified that he had a June 1997 claim 
for Workers' Compensation benefits due to his knee problems 
with his first employer after separation from service.  He 
also testified that he was treated at that time at a private 
medical clinic, but he did not have the records.  He reported 
that the records were essentially the same as those from his 
private physician dated in July 1997.  The private records he 
submitted at the hearing were essentially duplicative of 
those already associated with the claims file, with the 
exception of a July 1997 evaluation cited previously.

Since the veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, separate evaluations may be assigned for separate 
time periods that are under evaluation.  That is, the Board 
must consider "staged ratings" based upon the facts found 
during the time period in question.  Fenderson v. West, 12 
Vet. App. 119 (1999).   

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7 (2000).
The veteran's bilateral knee disability has been evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5257, 
which refers to an unlisted condition of the knee and other 
impairment due to subluxation or lateral instability.  
According to this diagnostic code, a 10 percent rating is 
warranted for slight impairment as characterized by recurrent 
subluxation or lateral instability, and a 20 percent rating 
is warranted for moderate impairment.  While there was an 
indication of insufficiency of the ACL of the left knee in 
July 1997, the VA examination of August 1998 reflected no 
evidence of instability or subluxation.  Moreover, in January 
2000, the veteran testified that he had pain and throbbing in 
his knees, but that they had not "given out" in the last 
two months.  Therefore, the Board concludes that a 
compensable rating under this diagnostic code is not 
warranted.

The remaining diagnostic codes regarding disability of the 
knee are applicable to limitation of motion, and frequent 
locking, pain, and effusion due to dislocation of knee 
cartilage, or removal of symptomatic cartilage (Diagnostic 
Codes 5258 - 5261), and are not for consideration here.  The 
medical evidence shows full range of motion of the veteran's 
knees and there is no evidence of frequent locking or 
effusion to warrant evaluation pursuant to these codes.   

However, while a compensable rating is not warranted under 
the above-cited diagnostic codes, the Board must also 
consider whether concludes that the evidence does support a 
finding that a 10 percent disability rating is warranted for 
bilateral patellofemoral syndrome pursuant to 38 C.F.R. 
§§ 4.40 and 4.45.  The medical evidence does show that the 
veteran has functional limitation due to pain as a result of 
his patellar pathology, as evidenced by patellar pain, 
stiffness, and mild crepitance, causing him some difficulty 
with negotiating stairs and standing for extended periods of 
time.  Thus, the Board finds that a 10 percent rating, and no 
more, is warranted for functional loss due to bilateral 
patellofemoral syndrome.  See Deluca v. Brown 8 Vet. App. 202 
(1995).   


ORDER

Entitlement to a 10 percent rating for bilateral 
patellofemoral syndrome is granted, subject to the provisions 
governing the award of monetary benefits.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

